Lahtinen, J.
Appeal from a decision of the Workers’ Compensa*1032tion Board, filed August 29, 2011, which ruled that payment of workers’ compensation benefits to claimant continue at a tentative rate.
Claimant appeals from a decision of the Workers’ Compensation Board directing that she continue to receive benefits at a tentative rate, reflecting that she suffers from a partial disability, pending the outcome of efforts to reach a settlement pursuant to Workers’ Compensation Law § 32. She did not appeal from that decision, however, until almost two months after it was filed. In the absence of any indication that a lack of appropriate notice of the Board’s decision caused that delay, claimant’s appeal is untimely and must be dismissed (see Workers’ Compensation Law § 23; Matter of McHugh v Daily Freeman, 61 AD3d 1127, 1128 [2009]; Matter of Stabak v ISS Intl., 248 AD2d 814, 814 [1998], lv dismissed and denied 92 NY2d 891 [1998]).
Rose, J.E, Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.